Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of application 14/336,822 filed 07/21/2014.
Status of Claims
Claims 1, 3, 4, 6-11 and 13-17 are pending in the application.
Claims 2, 5, and 12 have been cancelled.
Claim 6 is withdrawn from consideration.
Claims 1, 3, 4, 7-11 and 13-17 are present for consideration.
The status of Claim 8 is currently described as “previously presented”; therefore, claim 8 is still present for consideration. If Applicant wishes to cancel claim 8, the content of the claim is not required, but the status of the claim should be changed to “cancelled” (see MPEP 714.)

Election/Restrictions
The Applicant elected to prosecute Group I (a stent) without traverse on 05/23/18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein said wires may be solid or hollow or a combination, thereof” in lines 1-2. Claim 8 is indefinite because Claim 1 (from which it depends) requires a solid wire or a plurality of solid wires. It is unclear how the wires can also be hollow, or simultaneously solid and hollow. Moreover, the recitation of the wires being solid is redundant, and fails to narrow the scope of Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 7-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle (Lavelle’238), US 2013/0060238 A1 in view of Amis et al. (Amis) US 2005/0043783 A1.
Regarding Claim 1, Lavelle’238 discloses the invention substantially as claimed being (Figures 1-3; [0021]-[0029]) a flexible stent (10), capable of being inserted into 
However, Lavelle’238 is silent with respect to the stent having a radius less than ten times its wall thickness.
Amis teaches (Figure 1; [0040]) the use of a thick-walled stent with a radius less than ten times its wall thickness ([0040] describes that the diameter of the lumen ranges from about 2mm to about 10mm, and the diameter of the wire is about 0.75mm; therefore, the radius of the stent ranges from about 1mm to about 5mm which is less than ten times its wall thickness, 0.75mm x 10 = 7.5mm), in the same field of urethral stents, for the purpose of increasing the mechanical strength to prevent a collapse of the stent after implantation. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stent of Lavelle’238 and to form a thick-walled stent having a radius less than ten times its wall thickness, as taught by Amis, in order to prevent a collapse of the stent after implantation.

Regarding Claim 3, Lavelle’238 discloses (Figures 1-3) a circular disc shape on top of an inverted cup shape formation at one or both ends (atraumatic end 50 has the 
Regarding Claim 7, Lavelle’238 discloses (Figures 1-3) an atraumatic tip on both the proximal and distal ends.
Regarding Claim 8, Lavelle’238 discloses (Figures 1-3; [0024]) a solid wire 12.
Regarding Claim 9, Lavelle’238 discloses (Figures 1-3) when both the proximal (20) and distal (30) ends of the wires forming the helix end in said anti-migration pigtail, said wires are welded together ([0025] describes: “… the device 10 to form "pigtails" on one or both end portions 20, 30…” and [0032] describes: “…where one or both of the distal and proximal end portions 20, 30 of the coiled wire 12 receives a weld bead 50 or the like to fully or partially close the lumen 18 at each end.”)
Regarding Claim 10, Lavelle’238 discloses (Figures 1-3) consecutive coils (12a and 12b) used to form the helix touch each other.
Regarding Claim 11, Lavelle’238 discloses [0023] a stent coated with a polymer ([0023] describes: “…the coil 12 may be formed from a continuous inner core 13, which may be metallic and may either be of a monolithic or a multi-fiber construction, and a continuous polymeric jacket, or outer coating 14, which may be a polymer…”)
Regarding Claim 13, Lavelle’238 discloses (Figures 1-3) a stent further comprising uncoiled sections (atraumatic ends 21 and 31.)
Regarding Claim 15, the recitation “said stent is used to treat a urological condition” amounts to intended use, and does not impart any structural limitations. A recitation 
Claim 17 is a product-by- process claim because it recites the limitation “said stent is formed by laser cutting a tube or hypotube into a helix.” The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this instance, the stent of Lavelle’238 meets the structural limitations of Claim 11, and the burden is shifted to applicant to show an unobvious difference (MPEP § 2113.) 

Claims 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle’238 in view of Amis, as applied to Claims 1 and 11 above, and further in view of Lavelle’466, US 2007/0276466 A1.
Regarding Claim 4, Lavelle’238, in view of Amis, does not disclose a stent kit composed of an outer sheath, a guide wire, a stent loading tube, ancillary parts, and the stent according to claim 1. Lavelle’466 teaches (Figure 3; [0031]-[0036]) the use of a stent kit composed of an outer sheath (33), a guide wire (31), a stent loading tube (32), ancillary parts (35, 36, 37), in the same field of endeavor, for the purpose of implanting a stent into a human body. It would have been obvious to one having 

Regarding Claim 14, Lavelle’238, in view of Amis, does not disclose that the uncoiled sections of the stent may be covered with a tube. Lavelle’466 teaches (Figure 3; [0031]-[0036]) the use of a stent loading tube (32), which is fully capable of covering the uncoiled sections (atraumatic ends) of a ureteral stent, for the purpose of protecting the body tissues during the implantation procedure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover the uncoiled sections of the stent of Lavelle’238, as modified by Amis, with a stent loading tube, as taught by Lavelle’466, in order to protect the body tissues during the implantation procedure.

Regarding Claim 16, Lavelle’238, in view of Amis, does not disclose that the stent is inserted into an outer tube, wherein said outer tube is a hypotube used to treat bodily vessel obstructions. Lavelle’466 teaches (Figure 3; [0031]-[0036]) the use of a hypotube 32 (Applicant’s specification describes [0020] a hypotube as a delivery device; the Examiner is interpreting the catheter 32 as a hypotube), for the purpose of deploying a stent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to insert the stent of Lavelle’238, as modified by Amis, into an outer tube, or hypotube, as taught by Lavelle’466, in order to deploy the stent.

Response to Arguments
Applicant’s arguments, filed 03/15/2021, have been fully considered but they are not persuasive. Applicant argues that the invention is a thick-walled, helical wire stent with closely connecting coils  that maintains a continuous lumen in a very narrow and tortuous anatomy, without kinking, or acting like a spring. Applicant contends that there is nothing in Lavelle or Amis to suggest this invention.  This argument is not persuasive because these limitations are not recited in the claim.  The Office maintains that Lavelle discloses all the limitations of Claim 1 except for a radius less than ten times its wall thickness. Amis cures the deficiency by teaching (Figure 1; [0040]) the use of a thick-walled stent with a radius less than ten times its wall thickness. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stent of Lavelle’238 such that it has a radius less than ten times its wall thickness, for the advantage of preventing a collapse of the stent after implantation.
Applicant advances that there is no teaching, suggestion or motivation, either in Lavelle or Amis, to design a product for a narrow, highly tortuous anatomy by combining elements of either or both patents. To reiterate, this argument is not persuasive because this is not what is claimed.  The claims do not recite a thick-walled, helical wire stent with closely connecting coils that maintains a continuous 
Applicant argues that the Examiner has given no reason why a skilled person would have combined Lavelle and Amis. There is nothing in either patent that would have led a skilled person to want to combine them. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Lavelle teaches the invention substantially as claimed except for a teaching of the ratio of the radius of the stent to its wall thickness, more specifically a radius less than ten times its wall thickness. Amis, who also teaches a think walled stent in the same field of endeavor as Lavelle, teaches such a ratio. Additionally, one of ordinary skill would have been motivation to design the stent of Lavell using the ratio taught by Amis for the advantage of preventing a collapse of the stent after implantation. The Office submits that this knowledge was within the level of ordinary skill before the effective filing date of the claimed invention.

In conclusion, the prior art rejections set forth in the non-final rejection dated 12/04/2020 are maintained.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774